KITCHENS, Justice,
specially concurring.
¶ 33. The great Muddy Waters3 himself could not have done a better job than the appellants and their able counsel of trying to “muddy the waters” of this case. Yet, this remains a straightforward and simple armed robbery case, and I join the majority in affirming the convictions. However, I write separately to suggest, with utmost respect to the majority, that affirmance could have been achieved with considerable economy of verbiage.
¶ 34. The indictment properly charged Veazy and Mosley with armed robbery by saying, in essence, that they stole auto parts that belonged to Smith, from Smith’s presence and against Smith’s will, by putting Smith in fear of immediate injury to his person by the exhibition of a deadly weapon, namely, a pistol. While the indictment does contain some surplusage, that is the thrust of it, and that is the State’s theory of the case. The jury was *1236properly instructed, consistent with the charging language of the indictment.
¶ 35. Even though the defendants vigorously disputed and valiantly defended against the accusation laid in the indictment, the proof of guilt was sufficient, and they were duly convicted. Smith’s claim of a mechanic’s lien on Veazy’s automobile, a vehicle which contained components that still belonged to Smith because Veazy had not paid for them, is relevant only to the extent that it supports the State’s contention that Smith did not willingly part with the automobile parts. In short, the defendants were not prosecuted for stealing Veazy’s own car; they were prosecuted for, and convicted of, stealing, at gunpoint, Smith’s automobile parts that were affixed to Veazy’s car.
¶ 36. Thus, the majority’s protracted analysis about debts and liens, in my humble opinion, is superfluous and unnecessary. I would have traveled a much shorter route to arrive at the same destination as that reached by my esteemed colleagues in the majority.
CHANDLER, J., JOINS THIS OPINION.

. Muddy Waters was the stage name of McKinley Morganfield (1913-1983), renowned Mississippi blues musician.